DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi (US 2016/0319199) as evidenced by Haizmann (US 2009/0127161) and in further view of Scovill (US 3,704,224), Gupta (US 5,871,635), and Shea (US 2,775,549).
Regarding claims 1-5 and 7-10, Kawachi teaches sending a blend of FCC bottoms (clarified oil) and desulfurized VGO (hydrotreated VGO) to a delayed coker to produce needle coke[0009], [0023].  Kawachi teaches delayed coking temperatures of 400-600°C , pressures of 300-800 kpa [0038].  Kawachi teaches the coker feed comprises 5-30% of the lighter fraction [0044].   Kawachi teaches that the fluidized catalytic cracking is performed at a temperature of 480-560°C , pressure of 1-3 kg/cm2, and catalyst oil ratio of 1-20 [0026].  Since Kawachi teaches the same clarified oil and desulfurized oil feeds as claimed, it is expected/alternatively obvious that the feeds would have the same sulfur contents, since they are obtained from the same process steps.   Examiner additionally notes that product striping/separation/preheat is well-known in the art.
While Kawachi does not specify what feed is sent to the FCC< Examiner notes that VGO is a well known FCC feed, as evidenced by Haizmann [0004].  
Kawachi does not explicitly disclose (1) hydrotreating conditions as specified in step e (2) filtering prior to delayed coking (3) introduction of coker feed into bottom of fractionator (4) delayed coking residence time. 
Regarding (1), Gupta teaches a method for obtaining a desulfurized VGO (column 2, line 45-column 3, line 50).  Gupta teaches fixed bed hydrotreating using temperatures of 200-480°C and pressures of 690-21000 kpa (column 3, lines 1-50).  Gupta teaches filtration to remove catalyst from the hydroprocessed effluent (column 3, lines 45-50).  
Therefore, it would have been obvious to used the Gupta hydrotreatment and filtration steps, in order to provide the desulfurized VGO feed required by Kawachi.
Regarding (2) and (3), Scovill teaches filtering FCC decant oil prior to delayed coking in order to provide improved needle coke products (column 1, line 25- column 2, line 15).  Scovill teaches introducing the filtered coker feed into the coker fractionator to preheat prior to introduction into the delayed coker (column 2, lines 41-65).  Scovill teaches recovering coke by water jet (column 3, lines 1-15).  Further, as discussed above, Gupta teaches filtration of hydrotreated effluent to remove catalyst products.  Similarly, Shea teaches filtration of feedstocks prior to delayed coking, in order to improve CTE and obtain desirable needle coke (column 2, lines 1-70 and column 4, lines 13-15).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the filtration and preheat in the bottom of the coker fractionator as disclosed by Scovill/Gupta/Shea, for the benefit of obtaining the desired needle coke product.  
Regarding (4), Shea teaches delayed coking residence times of 10-30 hours (column 3, lines 40-60).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate residence time, such as that of Shea, for the benefit of obtaining the desired needle coke products.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawachi (US 2016/0319199) as evidenced by Haizmann (US 2009/0127161) and in further view of Scovill (US 3,704,224), Gupta (US 5,871,635), and Shea (US 2,775,549) as applied to claim 1 above, and further in view of Prasad (US 2018/0016503).
Regarding claim 6, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the claimed fractions obtained from the delayed coker.
However, Prasad teaches a similar process for delayed coking of clarified oil feedstocks [0033], [0037].  Prasad teaches the coker products are fractionated into light gases and naphtha, LCGO, HCGO, and CFO [0038].
Therefore, it would have been obvious to the person having ordinary skill in the art to have fractionated the products in order to obtain the desired/conventional products as disclosed by Prasad.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sooter (US 4,213,846) -teaches blending conventional coker feedstocks such as decant oil with hydrotreated gas oil in order to produce graphite product (column 2, lines 5-67 and column 3, lines 1-40).
Folkins (US 3,769,200) – teaches filtration of coker feedstocks to improve coker purity (column 1, lines 10-25) in order to improve gas oil and decant oil feeds (column 4, lines 61-75).
Eickemeyer (US 4.466.883) -teaches desulfurized clarified oil  feeds for producing needle coke (column 2, lines 15-65).
Mallari (US 4,919,793) – teaches decant oil sent to hydrogenation and delayed coking steps (see figure).
Hraban (US 5,645,711) – teaches delayed coking, followed by filtration and hydroprocessing (column 2, lines 1-67).
Bhattacharyya (US 2005/0284793) – teaches adjusting the amount of clarified oil feed to delayed coking to produce graphite [0023-0040].
Das (US 2019/0382662) – teaches filter in fractionation column bottoms to remove fines prior to delated coking [0049]. 
Chu (US 2021/0171835) – teaches filtration unit 16 prior to delayed coking (See figure).
Newman (US 2009/0266742) -teaches hydrotreated gas oil feeds introduced into delayed cokers to decrease fouling (abstract).
Leta (US 2009/0057196) – teaches filtration of VGO to improve coker feed (see unit 95).  
Miller (US 2009/0294327) – teaches filtration of decant oil prior to delayed coking to produce improved needle coke [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771